USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 1 of 9


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        FORT WAYNE DIVISION


UNITED STATES OF AMERICA            )
                                    )
           v.                       )       Cause No. 1:18-CR-40
                                    )
ADAM L. GETTS                       )


                            PLEA AGREEMENT

     Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, comes

now the United States of America, by Thomas L. Kirsch, II, United States

Attorney for the Northern District of Indiana, Sarah E. Nokes, Assistant

United States Attorney, and the defendant, Adam L. Getts, and Michelle F.

Kraus, as attorney for the defendant, and show the Court they have entered

into a Plea Agreement as follows:

     1.    I, Adam L. Getts, have the ability to read, write and speak the

English language.

     2.    I have received a copy of the Indictment and have read and

discussed it with my lawyer, and believe and feel that I understand every

accusation made against me in this case.

     3.    I have told my lawyer the facts and surrounding circumstances as

known to me concerning the matters mentioned in the Indictment and believe
                                        1
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 2 of 9


and feel that my lawyer is fully informed as to all such matters. My lawyer

has counseled and advised with me as to the nature and elements of every

accusation against me and as to any possible defenses I might have.

      4.    I understand that I am entitled to have all of my rights which may

be involved in this matter explained to me, and that I have the right to have

any questions I may have answered for me.

      5.    I understand by pleading guilty I waive certain rights. The rights

described below have been explained to me, as well as the consequences of my

waiver of these rights:

            a.    If I persisted in a plea of not guilty to the charges against
                  me, I would have the right to a public and speedy trial. The
                  trial could be either a jury trial or a trial by the judge sitting
                  without a jury. I have the right to a jury trial. However, I
                  may waive a jury trial in writing with the approval of the
                  Court and the consent of the government.

            b.    If the trial is a jury trial, the jury would be composed of
                  twelve laypersons selected at random. Myself and my
                  attorney would have a say in who the jurors would be by
                  removing prospective jurors for cause where actual bias or
                  other disqualification is shown, or without cause by
                  exercising so-called peremptory challenges. The jury would
                  have to agree unanimously before it could return a verdict of
                  either guilty or not guilty. The jury would be instructed
                  that a defendant is presumed innocent, and that it could not
                  convict unless, after hearing all the evidence, it was
                  persuaded of my guilt beyond a reasonable doubt, and that
                  it was to consider each count of the Indictment separately.



                                        2
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 3 of 9


            c.    If the trial is held by the judge without a jury, the judge
                  would find the facts and determine, after hearing all the
                  evidence, and considering each count separately, whether or
                  not the judge was persuaded of my guilt beyond a reasonable
                  doubt.

            d.    At a trial whether by a jury or a judge, the prosecution would
                  be required to present its witnesses and other evidence
                  against me. I would be able to confront those government
                  witnesses and my attorney would be able to cross-examine
                  them. In turn, I could present witnesses and other evidence
                  in my own behalf. If the witnesses for me would not appear
                  voluntarily, I could require their attendance through the
                  subpoena power of the Court.

            e.    At a trial, I would have a privilege against self-incrimination
                  so that I could decline to testify, and no inference of guilt
                  could be drawn from my refusal to testify. If I desired to do
                  so, I could testify in my own behalf.

            f.    At trial and at every stage of the proceedings, I have a right
                  to an attorney, and if I could not afford an attorney one
                  would be appointed for me.

            g.    In the event that I should be found guilty of the charge(s)
                  against me, I would have the right to appeal my conviction
                  on such charge(s) to a higher court.

      6.    I understand, that if I plead guilty, I waive the right to trial by jury

and all of the other rights mentioned above.

      7.     I understand that under the U.S. Sentencing Guidelines, the

Court, in light of an investigation by the United States Probation Office, will

determine the applicable sentencing guideline range, and that the Court will

determine all matters, whether factual or legal, relevant to the application of
                                        3
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 4 of 9


the U.S. Sentencing Guidelines.      I understand that the U.S. Sentencing

Guidelines are advisory only, and that the specific sentence to be imposed upon

me will be determined by the judge after a consideration of a pre-sentence

investigation report, input from counsel for myself and the government, federal

sentencing statutes, and the U.S. Sentencing Guidelines.

      8.    Notwithstanding the above, I have, with the assistance of counsel,

entered into an agreement with the United States Attorney=s Office as follows:

            a.    I will plead guilty to Count 1 of the Indictment charging me
                  with Possession with Intent to Distribute Five Grams or
                  More of Methamphetamine, in violation of 21 U.S.C. §
                  841(a)(1) and Count 2 of the Indictment charging me with
                  Possession of a Firearm in Furtherance of a Drug Trafficking
                  Crime, in violation of 18 U.S.C. § 924(c) because I am in fact
                  guilty of these offenses charged in the Indictment.

            b.    I understand that the maximum possible penalty that may
                  be imposed upon me for my conviction of the offense
                  charged in Count 1 of the Indictment to which I have
                  agreed to plead guilty is a term of imprisonment of not less
                  than 5 years and not more than 40 years, a fine of not more
                  than $5 million, or both such fine and imprisonment, a
                  supervised release term of at least 4 years, forfeiture of any
                  items involved in the commission of the offense, and a $100
                  special assessment.

                  I understand that the maximum possible penalty that may
                  be imposed upon me for my conviction of the offense
                  charged in Count 2 of the Indictment to which I have
                  agreed to plead guilty is imprisonment of not less than 5
                  years, which is a mandatory minimum term of
                  imprisonment, and not more than life imprisonment, with a
                  term of imprisonment on this count running
                                       4
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 5 of 9


                 consecutively to any term of imprisonment imposed on all
                 other charges, a fine of not more than $250,000, or both
                 such fine and imprisonment, a term of supervised release of
                 not less than 3 years but not more than 5 years, forfeiture
                 of the items involved in the commission of the offense, and
                 a $100 special assessment.

                 I understand that the special assessment of $200 is due and
                 payable prior to my sentencing hearing.

           c.    In exchange for my plea to Counts 1 and 2 and the
                 Government’s agreement to dismiss the remaining charge,
                 the United States of America and I have agreed that I should
                 receive a sentence of 48 months imprisonment for Count 1 of
                 the Indictment charging Possession with Intent to
                 Distribute Methamphetamine and a sentence of 60 months
                 imprisonment for Count 2 of the Indictment charging
                 Possession of a Firearm in Furtherance of a Drug Trafficking
                 Crime, with said term of imprisonment on Count 2 to run
                 consecutively to the term of imprisonment imposed on Count
                 1, for an aggregate term of imprisonment of 108 months,
                 which agreement is a binding agreement pursuant to
                 Federal Rules of Criminal Procedure 11(c)(1)(c).

           d.    The government, pursuant to Rule 11(c)(1)(A) of the Federal
                 Rules of Criminal Procedure, will dismiss Count 3 of the
                 Indictment at the time of sentencing. With respect to the
                 dismissal of Count 3, this Plea Agreement is of the type
                 described in Rule 11(c)(1)(A) of the Federal Rules of Criminal
                 Procedure. I understand that if the Court, after having
                 received a Presentence Investigation Report from the
                 Probation Office, is unable to accept the government's
                 dismissal of Count 3 of the Indictment, then I will be
                 permitted to withdraw my plea of guilty and the Court will
                 reinstate a plea of not guilty and set the matter for trial.



                                      5
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 6 of 9


           e.    In recognition of my guilty plea, the United States of
                 America agrees not to file a sentencing enhancement under
                 21 U.S.C. § 851.

           f.    I agree to forfeit to the United States the following property:

                    Rock Island Armory (ARMSCOR) pistol, model
                     M1911-A1, .45 caliber bearing serial number RIA
                     203660.
                    6 rounds .45 caliber ammunition.

                 I acknowledge that all property covered by this agreement is
                 subject to forfeiture as property involved in or used in the
                 commission of the offense. I further consent to the entry of
                 orders of forfeiture pursuant to Federal Rules of Criminal
                 Procedure 32.2.

           g.    I understand that the law gives a convicted person the right
                 to appeal the conviction and the sentence imposed. I also
                 understand that no one can predict the precise sentence that
                 will be imposed, and that the Court has jurisdiction and
                 authority to impose any sentence within the statutory
                 maximum set for my offense(s) as set forth in this plea
                 agreement. With this understanding and in consideration
                 of the government’s entry into this plea agreement, I
                 expressly waive my right to appeal or to contest my
                 conviction and all components of my sentence or the manner
                 in which my conviction or my sentence was determined or
                 imposed, to any Court on any ground other than a claim of
                 ineffective assistance of counsel, including any appeal under
                 Title 18, United States Code, Section 3742 or any post-
                 conviction proceeding, including but not limited to, a
                 proceeding under Title 28, United States Code, Section 2255.

           h.    I also agree to waive all rights, whether asserted directly or
                 through a representative, to, after sentencing, request or
                 receive from the United States any further records, reports,
                 or documents pertaining to the investigation or prosecution
                 of this matter; this waiver includes, but is not limited to,
                                      6
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 7 of 9


                  rights conferred by the Freedom of Information Act and the
                  Privacy Act of 1974.

            i.    Provided I fulfill the terms of this agreement, and do not
                  perform any act or engage in any conduct that is inconsistent
                  with my agreement to cooperate or with my acceptance of
                  responsibility for my conduct, the government agrees to file
                  a recommendation of a downward departure from the
                  sentencing guideline range at sentencing; I understand that
                  the decision regarding whether to grant a departure, or the
                  extent of any departure lies within the discretion of the
                  Court, and that this agreement does not constitute a promise
                  that the judge will grant a departure, or that the judge will
                  impose any particular sentence.

      9.    I am prepared to state to the Court the facts in this matter that

cause me to believe that I am guilty as charged of Counts 1 and 2 of the

Indictment to which I have agreed to plead guilty.

      10.   I understand that if I violate any of the provisions of this Plea

Agreement, including my continuing obligation to demonstrate acceptance of

responsibility, the United States may at its option either (1) ask the Court to

make a determination that I have breached a term in this agreement in which

event I will at sentencing lose the benefit of all the non-binding promises made

by the government in this agreement and I would have no right to withdraw

my guilty plea, or (2) the United States could seek to have the Court declare

this entire Plea Agreement null and void, in which event I can then be

prosecuted for all criminal offenses that I may have committed.


                                       7
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 8 of 9


     11.   I believe and feel that my lawyer has done all that anyone could do

to counsel and assist me, and that I now understand the proceedings in this

case against me.

     12.   I declare that I offer my plea of guilty freely and voluntarily and of

my own accord, and no promises have been made to me other than those

contained in this agreement, nor have I been threatened in any way by anyone

to cause me to plead guilty in accordance with this agreement.




                                       8
USDC IN/ND case 1:18-cr-00040-TLS-SLC document 26 filed 12/19/18 page 9 of 9


      13.   I understand and acknowledge that this agreement, once filed with

the court, is a public document and available for public viewing.

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH, II
                                    UNITED STATES ATTORNEY



                                      /s/ Sarah E. Nokes
                              By:   Sarah E. Nokes
                                    Assistant United States Attorney
                                    E. Ross Adair Federal Bldg.
                                    & U.S. Courthouse
                                    1300 S. Harrison Street, Room 3128
                                    Fort Wayne, IN 46802-3489
                                    Telephone: (260) 422-2595
                                    Facsimile: (260) 426-1616
                                    E-mail Address:
                                    sarah.nokes@usdoj.gov



                                     /s/ Adam L. Getts
                                    Adam L. Getts
                                    Defendant



                                      /s/ Michelle F. Kraus
                                    Michelle F. Kraus
                                    Attorney for Defendant




                                       9
